Stacy, C. J.
Tbe plaintiff bas sued for two injuries, not,one. He declares on different causes of action against different parties. He incorporates these in tbe same complaint. Tbe pleading is bad as against a demurrer. Lucas v. Bank, 206 N. C., 909, 174 S. E., 301; Grady v. Warren, 201 N. C., 693, 161 S. E., 319; Shuford v. Yarbrough, 198 N. C., 5, 150 S. E., 618; Bank v. Angelo, 193 N. C., 576, 137 S. E., 705; Rose v. Warehouse Co., 182 N. C., 107, 108 S. E., 389; Roberts v. Mfg. Co., 181 N. C., 204, 106 S. E., 664.
Where dual misjoinders occur of both parties and causes of action, and a demurrer is accordingly interposed, tbe decisions are to tbe effect tbat tbe demurrer should be sustained and tbe action dismissed. Lucas v. Bank, supra.
Tbe case of Hodgin v. Public Service Corp., 179 N. C., 449, 102 S. E., 748, cited and relied upon by plaintiff, is not in point, or controlling, as no demurrer was interposed in tbat case, and tbe question now presented was not discussed.
Reversed.